— In an action to recover damages for personal injuries, the defendants Omonia Cab Corp. and Shall Ullah appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated June 26, 2008, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*725Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that there are triable issues of fact requiring the denial of summary judgment. Mastro, J.P., Fisher, Florio and Eng, JJ., concur.